 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 WELLS FARGO BANK, N.A.,                                 Case No.: 2:15-cv-00796-APG-DJA

 4          Plaintiff                                  Order Setting Deadline for Further Action

 5 v.

 6 SFR INVESTMENTS POOL 1, LLC, et al.,

 7          Defendants

 8

 9         Most of the parties in this case have settled their disputes. ECF Nos. 113; 115; 116.

10 However, SFR Investments Pool 1, LLC’s claim against former homeowner Joel Lynn Abelson

11 remains pending. SFR obtained a clerk’s entry of default against Abelson in 2016. ECF No. 57.

12 Since that time, SFR has not taken action to prosecute its claim against Abelson.

13         I THEREFORE ORDER that by April 30, 2020, SFR Investments Pool 1, LLC must

14 either move for default judgment or voluntarily dismiss its claim against Joel Lynn Abelson. If

15 SFR does not take either of these actions by that date, I will dismiss the claim without prejudice.

16         DATED this 14th day of April, 2020.

17

18
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23
